Dissenting Opinion by
Mr. Justice Cohen:
The excavation of a portion of the leasehold property for the purpose of constructing a new and separate building, in my opinion, constituted a substantial alteration of the demised premises requiring the prior written consent of the lessor.
Moreover, the elimination of parking spaces, while not specifically prohibited in the lease, together with the increased demand for parking occasioned by the new improvement likewise constituted a substantial alteration of the demised premises. I disagree with *509the majority’s action in striking off the judgment and would rather treat this action as a petition to open the judgment so that a determination can be made as to whether the written consent required by the lease was or was not unreasonably withheld.
I dissent.